DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2. The 112 rejection made in the previous office action has been withdrawn in view of the amendment.
Response to Arguments
3. Applicant’s arguments with respect to claim(s) [1-7, 11, and 15]  have been considered but are moot because the new ground of rejection , made by modifying the previously applied prior art with a newly introduced prior art,  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant also argued on his remark that  in general  the previous prior art (LI) fails to disclose the claims filed during the first office action, (before the amendment  that changes the scope of the claim), see applicant’s remark  paragraph 5 page 7 and paragraph 1 page 8 of the remark filed on 12/29/2021.
 Examiner respectfully dis agrees the reference to Li   reasonably discloses: an image recognition apparatus  (see for ex. fig. 1, by the virtue of analyzing the image as described in the text of ¶0030) comprising: a processing circuit  (see 14 fig. 1) that receives a first image obtained by performing multiple-exposure image capturing of a first subject and that uses the first image to calculate a recognition accuracy  of the image analyzing module 12 and the storage module 13, which can be a central processing unit (CPU) or a micro-processing unit. The processing module 14 controls the image capturing module 10 to capture a plurality of temporary images of a scene, and during capturing such temporary images by the image capturing module 10, the processing module 14 can dynamically adjust the exposure time for each of the temporary images in accordance with a predetermined file or a photographic condition); and a control circuit (12, 14 fig. 1)  that changes a condition of the multiple-exposure image capturing in a case where the recognition accuracy is lower than a recognition accuracy threshold (see ¶0035, suppose the sharpness thereof is less than expected sharpness, it is determined that the user does not enable enough stability and the image capturing device 1 can adaptively reduce the shutter time for the next temporary image so as to capture a clear image. That is, such a mechanism of dynamic modification on exposure time determines the exposure time for the next temporary image in accordance with the image clarity analyzed by the image analyzing module 12 such that, for a user enabling sufficient stability, it is possible to perform image integrations with less temporary images thereby successfully achieving the pre-determined integration brightness). Thus all the limitation in the previous claim has reasonably been addressed as discussed above. The amendment made to the claim after the non-final office action has changed the scope of the claim as a whole and has been addressed by the newly introduced prior art (Goyal)  as below.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. Claim [1-7, 11,  15, 21 and 23] is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (US. 2012/0120263) in view of Goyal (US. Pat. No. 9,549,125).

Re Claim 1, Li discloses an image recognition apparatus  (see for ex. fig. 1, by the virtue of analyzing the image as described in the text of ¶0030) comprising: a processing circuit  (see 14 fig. 1) that receives a first image obtained by performing multiple-exposure image capturing of a first subject and that uses the first image to calculate a recognition accuracy of   The processing module 14 is electrically connected to the image capturing module 10, the vibration sensor module 11, the image analyzing module 12 and the storage module 13, which can be a central processing unit (CPU) or a micro-processing unit. The processing module 14 controls the image capturing module 10 to capture a plurality of temporary images of a scene, and during capturing such temporary images by the image capturing module 10, the processing module 14 can dynamically adjust the exposure time for each of the temporary images in accordance with a predetermined file or a photographic condition); and a control circuit (12, 14 fig. 1)  that changes a condition of the multiple-exposure image capturing in a case where the recognition accuracy is lower than a recognition accuracy threshold (see ¶0035, . 

Li discloses a processing circuit  (see 14 fig. 1) that receives a first image obtained by performing multiple-exposure image capturing of a first subject and that uses the first image to calculate a recognition accuracy of  

 Nonetheless in the same field of endeavor Goyal discloses an image processing apparatus as Li (see for example Goyal figs. 1 and 2). Goyal further discloses calculate a recognition accuracy of  an object name of  (see col3 lines 25-46, calculate a recognition accuracy of  an object name of ).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Li before the effective filling date of the claimed invention by the teachings of  Goyal since this would allow to identify and capture  a region of interest with a sufficient depth of field.


Re Claim 2,  Li as modified further discloses, wherein the condition that is changed in a case where the recognition accuracy is lower than the recognition accuracy threshold includes at least one selected from the group consisting of (a) a length of each exposure period that is employed when the first image is obtained, (b) a length of each exposure interval that is employed when the first image is obtained, (c) the number of exposures that is employed when the first image is obtained, (d) an exposure sensitivity of the first image, (e) a gain of an image capturing device that is used to obtain the first image, (f) a focal length of the image capturing device that is used to obtain the first image, (g) an aperture of the image capturing device that is used to obtain the first image, and (h) an output resolution of the first image (see Li ¶ 0035, can adaptively reduce the shutter time for the next temporary image so as to capture a clear image [ exposure time is adjusted]). 

Re Claim 3,  Li as modified further discloses, further comprising at least one of an internal display device that displays the recognition accuracy or an output interface for outputting the recognition accuracy to an external display device that displays the recognition accuracy (see Li 

Re Claim 4, Li as modified further discloses, further comprising an image capturing device that is used to obtain the first image (see Li 10 fig. 1). 

Re Claim 5, Li as modified further discloses, wherein the condition and the first image are associated with each other (see Li ¶0035, the first temporary image with the initial exposure time). 

Re Claim 6, Li as modified further discloses, wherein as the condition associated with the first image, the condition that is retained in the control circuit is used (see Li ¶0035, the first temporary image with the initial exposure time [the controller is evaluating the first frames based on the initial value.  Which implies retaining the first or intel value in order to evaluate the condition of the initial images as described in the text of ¶0035).

Re Claim 7, Li as modified further discloses, further comprising an image capturing device that is used to obtain the first image, wherein as the condition associated with the first image, the condition that is retained in the image capturing device is used (see Li 0035, the first temporary image with the initial exposure time [since the initial exposure is originated from the imaging device]).

Re Claim 11, Li as modified  further discloses, wherein calculation of the recognition accuracy by the processing circuit and changing of the condition by the control circuit in a case where the recognition accuracy is lower than the recognition accuracy threshold are repeated until an end condition is satisfied (see Li  ¶0031 and ¶0035, the processing module 14 controls the image capturing module 10 to capture a plurality of temporary images of a scene, and during capturing such temporary images by the image capturing module 10, the processing module 14 can dynamically adjust the exposure time for each of the temporary images in accordance with a predetermined file or a photographic condition).

Re Claim 15, claim 15 has substantially same limitation as claim 1 thus analyzed and rejected by the same reasoning. 


Re Claim 21,  Li as modified further discloses , wherein the first image is a single image obtained by performing multiple-exposure image capturing of the first subject (see Goyal col. 2 lines 30-35, Once a region of interest has been identified, a plurality of images or frames (e.g., a burst) may be captured using an imaging).

Re Claim 23, Li as modified further discloses, wherein the first image is a single image obtained by forming a plurality of exposure periods in a frame period ((see Goyal col. 2 lines 30-35, Once a region of interest has been identified, a plurality of images or frames (e.g., a burst) may be captured using an imaging, [the region of interest in the frame period as discloses in the text of col. 2 lines 25-40]).
.


                                                     Allowable Subject Matter
5. Claims [14, 16-20, 22 and 24] are allowed.
6. The following is a statement of reasons for the indication of allowable subject matter:  
 Re Claims [14 and 16] none of the prior art on the record either in combination or alone teaches or reasonably suggests: an image recognition apparatus comprising: the estimated range being defined as V ± E, where V is a center value of the estimated range and E is an error amount representing a deviation from the center value; and a control circuit that changes a condition of the multiple-exposure image capturing in a case where the error amount E is greater than an error threshold; in conjunction with the other limitation of the claim.
 Claims 17, 19, 22 and 24 are allowed due to their direct or indirect dependency on claim 14. 

Claims 18-20 are allowed due to their direct or indirect dependency on claim 16. 


7. Claims [8-10 and 12-13] are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
8. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

9. Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/AHMED A BERHAN/Primary Examiner, Art Unit 2698